POELE.Y, J.
Appellant was -convicted upon an information -charging him with a violation of the provisions of section 44, c. 281, of the Laws of 1917, to wit, that he unlawfully had and kept in his possession intoxicating liquor in a publ-ic place. From a judgment of conviction he appeals to this court, and asks for a reversal of said judgment on the grounds:
“(1) T-hat said section 44 is in conflict with section 21 of article 3 of the 'Constitution, in that said section is not embraced in the title of the act.
"(2) That section 44 of chapter 281 of the Laws of 1917 exceeds the limitations of the legislative power given in article 24 of the 'Constitution.”
*121The offense charged1 in this case is identical with the offense charged in State v. Brown, recently decided by this court, and reported in 167 N. W. 400. The ground's upon which we are asked for a reversal are the same as the grounds urged in that case. What we said in that case is applicable to the facts in this case, and consequently the result must be the same. We held in that case that, as against the objections urged in this case, section 44, c. 281, Laws 1917, was constitutional and valid, and sustained the conviction. The same result must follow in this case.
The judgment appealed from is affirmed.
SMITH, J., not sitting.